   Case 4:19-mj-00073-DEM Document 1 Filed 05/30/19 Page 1 of 3 PageID# 1

                       IN THE UNITED STATES DISTRICT COURT

                                                                                 may 3 0 2019            '
                      FOR THE EASTERN DISTRICT OF VIRGINIA,
                                                                        J           U^. DISTRICT"^'v r
                                NEWPORT NEWS DIVISION

UNITED STATES OF AMERICA
                                                          CASE NO.                   1^3
             vs.

                                                         COURT DATE: June 12,2019

WALQUIRIA BOLOGNANICARDOSA L.
GARCIA



                                CRIMINAL INFORMATION



                                       CHARGE ONE

                             (Misdemeanor)Ticket No.7974382


THE UNITED STATES ATTORNEY CHARGES:



That on or about March 19,2019, at Langley Air Force Base, Virginia,on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction ofthe United
States and in the Eastem District of Virginia, WALQUIRIA BOLOGNANI CARDOSA L.
GARCIA,did intentionally steal or purloin, or knowingly convert to her use or use ofanother,
property ofthe Unites States Army and Air Force Base Exchange Service, to wit: merchandise
valued at an amount less than $1000. (In violation ofTitle 18, United States Code 641).



                                                           G.ZACHARY TERWILLIGER
                                                           United States Attorney




                                                       cial Assistant United States Attorney
                                                   Attorney for the United States
                                                   United States Attorney's Office
                                                   Fountain Plaza Three, Suite 300
                                                   721 Lakefront Commons
                                                   Newport News Virginia 23606
                                                   Phone:(757)225-8512
                                                   Email: jeremy.skiimer@us.af.mil
Case 4:19-mj-00073-DEM Document 1 Filed 05/30/19 Page 2 of 3 PageID# 2




                    »4r 29 P j,s
                      ^^CEIVEO
   Case 4:19-mj-00073-DEM Document 1 Filed 05/30/19 Page 3 of 3 PageID# 3

                               CERTIFICATE OF SERVICE


I, Jeremy M. Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant, WALQUIRIA BOLOGNANI
CARDOSA L. GARCIA




                                                         G.ZACHARY TERWILLIGER
                                                         United States Attorney




                                                                 ler

                                                     s6ial Assistant United States Attomey
                                                  Attorney for the United States
                                                  United States Attorney's OfRce
                                                  Fountain Plaza Three, Suite 300
                                                  721 Lakefront Commons
                                                  Newport News Virginia 23606
                                                  Phone:(757)225-8512
                                                  Email: jeremy.skiimer@us.af.mil
